UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6970



In Re:   JOSEPH MARION HEAD, JR.,

                Appellant.




Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cv-00215-LHT)


Submitted:   November 19, 2008             Decided:   January 28, 2009


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph Marion Head, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph Marion Head, Jr., seeks to appeal the district

court’s order imposing a prefiling injunction.                       We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              In cases in which the United States is not a party,

parties are accorded thirty days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App.

P.    4(a)(1)(A),    unless     the    district         court   extends    the   appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                     If the district court’s

final judgment or order is not set forth in a separate document,

the   notice    of   appeal     must   be       filed    within    150    days   of   the

judgment or order.         Fed. R. App. P. 4(a)(7)(A)(ii).                  The appeal

periods are “mandatory and jurisdictional.”                        Browder v. Dir.,

Dep’t    of    Corr.,    434    U.S.    257,      264     (1978)    (quoting     United

States v. Robinson, 361 U.S. 220, 229 (1960)).

              The district court’s order was entered on the district

court’s docket on July 20, 2006.                 Because there was no separate

entry of judgment, Head’s notice of appeal was due within 150

days.     The    notice    of    appeal     was     not    filed,    however,     until

March 17, 2008.         Because Head failed to file a timely notice of




                                            2
appeal * or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.          We deny leave to proceed in

forma pauperis and deny the “Motion to Allow Cost of Filing Fees

to be Legally Paid by Appellant from his Veteran Benefits.”          We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




     *
       Head claims that he did not receive a copy of the district
court’s order until February 2008.     This does not affect the
running of the appeal period. See Fed. R. Civ. P. 77(d).



                                    3